DETAILED ACTION 
The present application, filed on 12/26/2017 is being examined under the AIA  first inventor to file provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 9, 11, 21 are amended
b.  Claims 16-20 are cancelled

Overall, Claims 1-15, 21-25 are pending and have been considered below.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 21-25 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 11 and Claim 21 and the therefrom dependent claims are directed respectively to a system, to computer executable instructions stored on a non-transitory storage medium and to a method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 11) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating predictive data based on scrubbed portions of the base data using a predictive model; providing the predictive data to the second entity. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a business relationship process, i.e. a process aimed at providing to merchants data about existing and prospective customers. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to: obtaining base data associated with a first entity; receiving an authorization token; determining an access level; determining a data security measure; determining access restricted data; scrubbing portions of base data; determining remaining artifacts; removing the artifacts form the predictive data. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)).    
  Additional claim elements are: the base data; the predictive data; the predictive model. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
 Further claim elements,  i.e. a memory, one or more processors, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.  

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or sue the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (a) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, additional claim elements of the independent claims are directed to: obtaining base data associated with a first entity; receiving an authorization token; determining an access level; determining a data security measure; determining access restricted data; scrubbing portions of base data; determining remaining artifacts; removing the artifacts form the predictive data. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of: the base data; the predictive data; the predictive model. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, remaining elements of the independent claims are directed to a memory, one or more processors. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 21 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: creating derivative data; providing the derivative data. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a business relationship process, i.e. a process aimed at providing to merchants data about existing and prospective customers. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, additional claim elements of the independent claims are directed to: identifying base data; receiving an authorization token; determining an access level; determining a data security measure; determining access-restricted data; scrubbing portions of base data; generating recommendation data; generating aggregate data; determining artifacts remaining in the aggregate data; removing the artifacts from the aggregate data. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)).    

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Per Step 2A, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, additional claim elements of the independent claims are directed to: identifying base data; receiving an authorization token; determining an access level; determining a data security measure; determining access-restricted data; scrubbing portions of base data; generating recommendation data; generating aggregate data; determining artifacts remaining in the aggregate data; removing the artifacts from the aggregate data. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 5 (which is repeated in Claim 12) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to generating aggregate data. Dependent Claim 6 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining membership. Dependent Claim 7 (which is repeated in Claim 14) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to generating recommendation data. Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to making base data usable. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2-4, 8 (which is repeated in Claim 15), 10, 22-25 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the base data, the predictive data, the second entity, the creating of the derivative data, the base data, the providing of the derivative data, the generating of the recommendation data, the generating of the aggregate data. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0015]-[0025], including among others entity one entity two, third party data provider, server, data store. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-15, 21-25 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al (US 2013/0297422), in view of Baluja et al (US 9,026,479), in further view of Gudger et al (US 9,037,119).  
Regarding Claims 1, 11 – Hunter discloses: A system for storing and retrieving data, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: {see at least fig1, rc120}   
obtaining base data associated with a first entity, {see at least fig14A, rc1408, [0211] In block 1408, the central server may retrieve the wireless identity transmitter user information based on the obtained wireless identity transmitter identity. For example, the central server may retrieve user account information related to the wireless identity transmitter, such as demographics information, stored data indicating previous behaviors (e.g., travel paths, location history, etc.). In an embodiment, the operations of block 1408 may be performed by the central server by way of an authorization system module as described above. For example, the central server may cause the authorization system module to exchange wireless identity transmitter identity information with a user portal component to obtain user information as saved within user registration databases; fig1, rc120, [0195] storing information pertinent to user}   
providing the … to the second entity.  {see at least fig14B, rc1456, [0219] If the third-party app is not allowed to have the obtained proximity broadcast receiver information (i.e., determination block 1452="No"), in block 1456 the central server may transmit a message to the user's device that includes only wireless identity transmitter identification information and associated data from the sighting message. For example, the message transmitted by the central server may include the obtained wireless identity transmitter identity, user information, timestamp data, and location information from the sighting message. If the third-party app is allowed to have the obtained proximity broadcast receiver information (i.e., determination block 1452="Yes"), in block 1454 the central server may transmit a message to the user's device that includes wireless identity transmitter identification information, proximity broadcast receiver information, and associated data from the sighting message. For example, the message transmitted by the central server to the user's smartphone may include indicators of the obtained proximity broadcast receiver identification (e.g., serial code, group affiliation, merchant category, etc.). The central server may then continue with the operations in determination block 1402. In an embodiment, the central server may utilize an alert engine module, such as described above with reference to FIG. 12, to transmit and/or generate messages for transmission to various devices}  
receiving, from a second entity, an authorization token for an access level of the second entity to portions of the base data for the first entity; {see at least [0078] permissions to access; [0083] permissions, specific authorizations; fig12, rc1212, [0194] authorization module} 
determining the access level of the second entity to portions of the base data based on the authorization token; {see at least [0078] Permissions may have several values that indicate various privacy levels or authorizations regarding the disclosure of customer identification information to registered services; [0402] permissions for a customer that allow no identifying information to be shared with third-parties (i.e., "anonymous" permissions value), permissions that allow only generic, indirect identification information of customers to be shared (i.e., "generic" permissions value), and/or permissions that allow any information to be shared.}   
determining a data security measure required for the second entity to access the portions of the base data based at least on the access level; {see at least [0078] Permissions may have several values that indicate various privacy levels or authorizations regarding the disclosure of customer identification information to registered services; [0402] permissions for a customer that allow no identifying information to be shared with third-parties (i.e., "anonymous" permissions value), permissions that allow only generic, indirect identification information of customers to be shared (i.e., "generic" permissions value), and/or permissions that allow any information to be shared.}  
determining access-restricted data associated with the first entity within the portions of the base data based on the access level and the data security measure; {see at least fig2, rc120, [0128] stored profile with authorization data (reads on access-restricted data)}  
scrubbing the portions of the base data of the access-restricted data to enforce the data security measure with the portions of the base data; {see at least fig12, rc1206, [0193] data anonymizer module .. strip personal information. The claim element “to enforce the data security measure with the portions of the base data” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.} 

Hunter does not disclose, however, Baluja discloses:  
generating predictive data based on the base data using a predictive model, the predictive model including a plurality of model parameters learned according to a supervised learning process for removing identifying data of the first entity from the scrubbed portions {see at least (11)/[3:40-55] The system trains a machine-learned model that combines at least two of the three prediction functions. Each prediction function includes respective prediction parameters, such as formula parameters and function weights. A machine learning process is used to select values for the respective prediction parameters and weights for the trained model. Once trained, the model is used to predict categories of interest for a particular user based on the query history of the user. The predicted categories can be used in a variety of applications--e.g., for targeting advertisements to the user, for suggesting web sites that may be of interest to the user, and any other operations that can satisfy a user's informational needs.}  
… predictive data … {see at least (11)/[3:40-55] The system trains a machine-learned model that combines at least two of the three prediction functions. Each prediction function includes respective prediction parameters, such as formula parameters and function weights. A machine learning process is used to select values for the respective prediction parameters and weights for the trained model. Once trained, the model is used to predict categories of interest for a particular user based on the query history of the user. The predicted categories can be used in a variety of applications--e.g., for targeting advertisements to the user, for suggesting web sites that may be of interest to the user, and any other operations that can satisfy a user's informational needs.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hunter to include the elements of Baluja.  One would have been motivated to do so, in order to create the premise to provide goods/services based on customer future needs/behavior.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hunter evidently discloses obtaining base data and providing predictive data.  Baluja is merely relied upon to illustrate the functionality of generating predictive data in the same or similar context.  As best understood by Examiner, since both obtaining base data and providing predictive data, as well as generating predictive data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hunter, as well as Baluja would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hunter / Baluja.  

Hunter, Baluja does not disclose, however, Gudger discloses:  
determining artifacts remaining in the predictive data that is unusable for the predictive data based on a predictive value of the artifacts determined using the predictive model; {see at least fig2, rc215, (73)-(74)/[10:40-60] producing the predictive list; obsolete records}    
removing the artifacts from the predictive data; and {see at least (73)-(74)/[10:40-60] obsolete records are removed}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hunter, Baluja to include the elements of Gudger.  One would have been motivated to do so, in order to prevent on-usable data to be used.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hunter, Baluja evidently discloses generating and providing predictive data.  Gudger is merely relied upon to illustrate the functionality of removing artifacts from the predictive data in the same or similar context.  As best understood by Examiner, since both generating and providing predictive data, as well as removing artifacts from the predictive data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hunter, Baluja, as well as Gudger would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hunter, Baluja / Gudger. 

Regarding Claim 2 – Hunter, Baluja, Gudger discloses the limitations of Claim 1. Hunter further discloses:  
	wherein the base data is obtained directly from the first entity.  {see at least fig14A, rc1408, [0211] In block 1408, the central server may retrieve the wireless identity transmitter user information based on the obtained wireless identity transmitter identity. For example, the central server may retrieve user account information related to the wireless identity transmitter, such as demographics information, stored data indicating previous behaviors (e.g., travel paths, location history, etc.). In an embodiment, the operations of block 1408 may be performed by the central server by way of an authorization system module as described above. For example, the central server may cause the authorization system module to exchange wireless identity transmitter identity information with a user portal component to obtain user information as saved within user registration databases; fig1, rc120, [0195] storing information pertinent to user}  

Regarding Claim 3 – Hunter, Baluja, Gudger discloses the limitations of Claim 1. Hunter further discloses:  
	wherein the base data is obtained from one or more third party data sources.  {see at least [0129] In an embodiment, the advertising server 299 may receive and store various data from third-parties, such as manufacturers, content generators, merchants, and other parties that may desire to share marketing information, advertisements, coupons, and other information with customers. For example, a product manufacturer may transmit to the advertising server 299 a set of coupons along with conditions or rules sets for distributing the coupons. The advertising server 299 may be configured to transmit such data to the central server 120 for storage and use. In an embodiment, the advertising server 299 may transmit marketing information to mobile devices of customers, such as the mobile proximity broadcast receiver 138.}  

Regarding Claim 4 – Hunter, Baluja, Gudger discloses the limitations of Claim 1. Hunter further discloses:  
	wherein the base data includes combined data obtained from a plurality of third party data sources.  {see at least [0129] In an embodiment, the advertising server 299 may receive and store various data from third-parties, such as manufacturers, content generators, merchants, and other parties that may desire to share marketing information, advertisements, coupons, and other information with customers. For example, a product manufacturer may transmit to the advertising server 299 a set of coupons along with conditions or rules sets for distributing the coupons. The advertising server 299 may be configured to transmit such data to the central server 120 for storage and use. In an embodiment, the advertising server 299 may transmit marketing information to mobile devices of customers, such as the mobile proximity broadcast receiver 138 (the plural form “third parties” points to a plurality of third party data sources)}   

Regarding Claim 9 – Hunter, Baluja, Gudger discloses the limitations of Claim 1. Hunter further discloses:  wherein the operations further comprise 
marking one or more types of base data as unusable … {see at least [0078] A customer's permissions having a "participant" value may also include a value of "anonymous" that indicates that the customer does not want his/her identity provided to merchants. For example, a customer willing to receive marketing information but only without providing identification information to merchants may have permissions set to both "participant" and "anonymous." As an alternative, a customer willing to receive marketing information and who does not mind providing identification information to merchants may set permissions only to "participant." A customer's permissions having a "generic" value may indicate that the customer does not want identifying information provided to registered services or third-parties, but also does not mind sharing more general information, such as age, sex, and education.}   

Gudger further discloses:  
	… based on artifacts that remain in the access-restricted data after processing by the predictive model. {see at least fig2, rc215, (73)-(74)/[10:40-60] producing the predictive list; obsolete records}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hunter, Baluja, Gudger to include additional elements of Gudger.  One would have been motivated to do so, in order to prevent on-usable data to be used.  In the instant case, Hunter, Baluja, Gudger evidently discloses generating and providing predictive data.  Gudger is merely relied upon to illustrate the additional functionality of non-useable artifacts in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 10 – Hunter, Baluja, Gudger discloses the limitations of Claim 1. Hunter further discloses:  
wherein the second entity corresponds to a merchant and the first entity corresponds to a prospective customer of the merchant.  {see at least [0003] In particular, existing systems may detect when a customer breaches a proximity or geo-fence and may contact the customer directly based on the customer's identity and granted permissions. For example, when a customer triggers a proximity trigger within a merchant's coffee shop, that merchant may send the customer a coupon based on previously provided personal information and/or opting-in authorization for receiving marketing information from the merchant. However, this level of identification and authorizations may be unrealistic, as customers may resist allowing a retailer to know their identity in order to receive coupons. Additionally, if numerous retailers or merchants utilize similar systems to present coupons, authorizing each of these retailers may be inefficient. Further, retailers may benefit from knowing when customers are in each section of their stores so they can target customers with offers based on a customer's foot traffic as well as improve store design.}  


Claims 5-8, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al (US 2013/0297422), in view of Baluja et al (US 9,026,479), in further view of Gudger et al (US 9,037,119), in further view of Marcelpoil et al (US 2003/0138140).  
Regarding Claim 5, 12 – Hunter, Baluja, Gudger discloses the limitations of Claims 1, 11. Hunter, Baluja, Gudger does not disclose, however, Marcelpoil discloses:  wherein the operations further comprise 
generating aggregate data based on the base data using a distribution analysis.  {see at least [0077], [0081]}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hunter, Baluja, Gudger to include the elements of Marcelpoil.  One would have been motivated to do so, in order to generate the necessary data more efficiently.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hunter, Baluja, Gudger evidently discloses generating and providing predictive data.  Marcelpoil is merely relied upon to illustrate the functionality of using distribution analysis in the same or similar context.  As best understood by Examiner, since both generating and providing predictive data, as well as of using distribution analysis are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hunter, Baluja, Gudger, as well as Marcelpoil would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hunter, Baluja, Gudger / Marcelpoil.

Regarding Claims 6, 13 – Hunter, Baluja, Gudger, Marcelpoil discloses the limitations of Claims 5, 12. Hunter further discloses:  wherein the distribution analysis includes 
determining a membership of the first entity in one or more groups.  {see at least [0061] third party affiliation (reads on membership); [0219] group affiliation; [0426] special affiliation}  

Regarding Claims 7, 14 – Hunter, Baluja, Gudger discloses the limitations of Claims 5, 12. Hunter, Baluja, Gudger does not disclose, however, Marcelpoil discloses:  wherein the operations further comprise 
generating recommendation data based on the base data using a contextual analysis.  {see at least [0084] contextual analysis}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hunter, Baluja, Gudger to include the elements of Marcelpoil.  One would have been motivated to do so, in order to generate the necessary data more efficiently.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hunter, Baluja, Gudger evidently discloses generating and providing predictive data.  Marcelpoil is merely relied upon to illustrate the functionality of using contextual analysis in the same or similar context.  As best understood by Examiner, since both generating and providing predictive data, as well as using contextual analysis are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hunter, Baluja, Gudger, as well as Marcelpoil would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hunter, Baluja, Gudger / Marcelpoil.

Regarding Claims 8, 15 – Hunter, Baluja, Gudger, Marcelpoil discloses the limitations of Claims 7, 14. Hunter further discloses:  
	wherein one or more of the predictive data, the aggregate data, or the recommendation data are provided to the second entity based on the access level of the second entity.  {see at least [0078] In an embodiment, the relevant marketing information that is transmitted in response to a detected proximity event may depend upon customer permission settings stored in the central server. The terms "permissions" and "permissions settings" are used herein to refer to information that indicates whether customers authorize to have their identity provided to third-parties, advertisers, merchants, retailers, and other organizations that have registered with a central server. Permissions may be set, provided, or otherwise indicated by customers when they register a wireless identity transmitter and/or mobile proximity broadcast receiver with the central server. Permissions may have several values that indicate various privacy levels or authorizations regarding the disclosure of customer identification information to registered services. For the purposes of this disclosure, a permissions value of a "participant" may indicate that a customer desires to receive marketing information from the central server, and a permissions value of a "non-participant" may indicate that the customer does not want to receive marketing information. A customer's permissions having a "participant" value may also include a value of "anonymous" that indicates that the customer does not want his/her identity provided to merchants. For example, a customer willing to receive marketing information but only without providing identification information to merchants may have permissions set to both "participant" and "anonymous." As an alternative, a customer willing to receive marketing information and who does not mind providing identification information to merchants may set permissions only to "participant." A customer's permissions having a "generic" value may indicate that the customer does not want identifying information provided to registered services or third-parties, but also does not mind sharing more general information, such as age, sex, and education; [0402] permissions for a customer that allow no identifying information to be shared with third-parties (i.e., "anonymous" permissions value), permissions that allow only generic, indirect identification information of customers to be shared (i.e., "generic" permissions value), and/or permissions that allow any information to be shared.}  


Claims 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al (US 2013/0297422), in view of Gudger et al (US 9,037,119).  
Regarding Claim 21 – Hunter discloses: A method comprising: 
identifying base data associated with a first entity; {see at least fig14A, rc1408, [0211] In block 1408, the central server may retrieve the wireless identity transmitter user information based on the obtained wireless identity transmitter identity. For example, the central server may retrieve user account information related to the wireless identity transmitter, such as demographics information, stored data indicating previous behaviors (e.g., travel paths, location history, etc.). In an embodiment, the operations of block 1408 may be performed by the central server by way of an authorization system module as described above. For example, the central server may cause the authorization system module to exchange wireless identity transmitter identity information with a user portal component to obtain user information as saved within user registration databases; fig1, rc120, [0195] storing information pertinent to user}     
receiving, from a second entity, an authorization token for an access level of the from a second entity to portions of the base data for the first entity; {see at least [0078] permissions to access; [0083] permissions, specific authorizations; fig12, rc1212, [0194] authorization module} 
determining the access level of the second entity to portions of the base data based on the authorization token; {see at least [0078] Permissions may have several values that indicate various privacy levels or authorizations regarding the disclosure of customer identification information to registered services; [0402] permissions for a customer that allow no identifying information to be shared with third-parties (i.e., "anonymous" permissions value), permissions that allow only generic, indirect identification information of customers to be shared (i.e., "generic" permissions value), and/or permissions that allow any information to be shared.}   
determining a data security measure required for the second entity to access the portions of the base data based at least on the access level; {see at least [0078] Permissions may have several values that indicate various privacy levels or authorizations regarding the disclosure of customer identification information to registered services; [0402] permissions for a customer that allow no identifying information to be shared with third-parties (i.e., "anonymous" permissions value), permissions that allow only generic, indirect identification information of customers to be shared (i.e., "generic" permissions value), and/or permissions that allow any information to be shared.}  
determining access-restricted data associated with the first entity within the portions of the base data based on the access level and the data security measure; {see at least fig2, rc120, [0128] stored profile with authorization data (reads on access-restricted data)}  
scrubbing the portions of the base data of the access-restricted data to enforce the data security measure with the portions of the base data; {see at least fig12, rc1206, [0193] data anonymizer module .. strip personal information. The claim element “to enforce the data security measure with the portions of the base data” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}   
generating recommendation data from the scrubbed portion of the base data associated with the first entity; {see at least [0427] In an embodiment, the identifying customer data may also include any generic customer data as described above. With such a request, a computing device associated with the registered service (e.g., a retail store server, etc.) may identify the customer and may identify marketing information that is based on the customer's previous purchases. For example, the marketing information may include recommendations for purchases based on what the customer has purchased in the retail store within a previous period. Additionally, the merchant may be enabled to contact the customer directly based on the customer's permissions. For example, with identifying customer data, the merchant may record and use the customer's email address to send marketing information.}   
generating aggregate data from the scrubbed portion of the base data associated with the first entity using a predictive model for removing identifying data of the first entity from the scrubbed portions; {see at least [0128] In an embodiment, the communication system 200 may also include an advertising server 299 that may be coupled to the communication system 200 by a local area network 298 or the Internet 103. The central server 120 may be configured to exchange transmissions with the advertising server 299, such as by exchanging messages that include customer data and/or marketing information using Internet protocols. For example, the central server 120 may be configured to transmit location information data, generic demographics information, and other data related to a customer to the advertising server 299. As another example, the advertising server 299 may be configured to transmit to the central server 120 data that indicates advertisements relevant to certain GPS coordinates or the marketing location around a particular proximity broadcast receiver 142 known to the central server 120. In various embodiments, the central server 120 may or may not transmit identifying information about registered users to the advertising server 299 based on privacy permissions, preferences, or any other authorizing data or settings stored in profiles associated with the registered users. For example, based on settings within a registered user's profile stored on the central server 120, the central serve 120 may transmit the user's name, age, and past location information (e.g., travel behaviors, routes within a retail store, average dwell time in front of particular proximity broadcast receivers 142 within the retail store, etc.) to the advertising server 299 for generating contextual marketing information for that user. Alternatively, when the registered user's profile stores permissions information that forbids sharing personal data, the central server 120 may only transmit data to the advertising server 299 that indicates a generic person is within proximity of a proximity broadcast receiver 142 within the retail store.}  
creating a derivative data from the recommendation data and the aggregate data; and {see at least [0193] The core component 108 may also include an alert engine module 1204 for generating alert messages for transmissions to proximity broadcast receivers and initiating searches of various target wireless identity transmitters. The core component 108 may further include a data anonymizer module 1206 that may generate generic, anonymous, or otherwise processed data based on privacy policies or profile preferences of users. For example, the data anonymizer module 1206 may strip personal information from return messages transmitted to a proximity broadcast receiver associated with a store so that a customer user of a wireless identity transmitter is not identified to the store, but the fact that the user is within the store is still reported to the store. The core component 108 may also include a privacy manager module 1208 that may maintain privacy permission information for various users. For example, the privacy manager module 1208 may include a database of privacy parameters provided by users at registration. In an embodiment, the data anonymizer module 1206 and/or the privacy manager module 1208 may utilize the permissions described below.}   
providing the derivative data to the second entity. {see at least [0128] In an embodiment, the communication system 200 may also include an advertising server 299 that may be coupled to the communication system 200 by a local area network 298 or the Internet 103. The central server 120 may be configured to exchange transmissions with the advertising server 299, such as by exchanging messages that include customer data and/or marketing information using Internet protocols. For example, the central server 120 may be configured to transmit location information data, generic demographics information, and other data related to a customer to the advertising server 299. As another example, the advertising server 299 may be configured to transmit to the central server 120 data that indicates advertisements relevant to certain GPS coordinates or the marketing location around a particular proximity broadcast receiver 142 known to the central server 120. In various embodiments, the central server 120 may or may not transmit identifying information about registered users to the advertising server 299 based on privacy permissions, preferences, or any other authorizing data or settings stored in profiles associated with the registered users. For example, based on settings within a registered user's profile stored on the central server 120, the central serve 120 may transmit the user's name, age, and past location information (e.g., travel behaviors, routes within a retail store, average dwell time in front of particular proximity broadcast receivers 142 within the retail store, etc.) to the advertising server 299 for generating contextual marketing information for that user. Alternatively, when the registered user's profile stores permissions information that forbids sharing personal data, the central server 120 may only transmit data to the advertising server 299 that indicates a generic person is within proximity of a proximity broadcast receiver 142 within the retail store.}   

Hunter does not disclose, however, Gudger discloses: 
determining artifacts remaining in the aggregate data that are unusable for the aggregate data based on a predictive value of the artifacts determined using the predictive model; {see at least fig2, rc205, (73)-(74)/[10:40-60] thereby generating an integrated (reads on aggregated) list; obsolete records}    
removing the artifacts from the aggregate data; {see at least (80)-(81)/[12:2-25] records are removed; … these numbers are copied into a separate manual dialing list in operation 315 and are then removed or flagged to be skipped during processing of the integrated dialing list in operation 320.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hunter to include the elements of Gudger.  One would have been motivated to do so, in order to prevent on-usable data to be used.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hunter evidently discloses generating and providing predictive data.  Gudger is merely relied upon to illustrate the functionality of removing artifacts from the aggregate data in the same or similar context.  As best understood by Examiner, since both generating and providing predictive data, as well as removing artifacts from the aggregate data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hunter, as well as Gudger would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hunter / Gudger. 

Regarding Claim 22 – Hunter, Gudger discloses the limitations of Claim 21. Hunter further discloses:
wherein the creating of the derivative data is on demand from the base data stored in memory and based in part on the recommendation data and the aggregate data. {see at least [0128] In an embodiment, the communication system 200 may also include an advertising server 299 that may be coupled to the communication system 200 by a local area network 298 or the Internet 103. The central server 120 may be configured to exchange transmissions with the advertising server 299, such as by exchanging messages that include customer data and/or marketing information using Internet protocols. For example, the central server 120 may be configured to transmit location information data, generic demographics information, and other data related to a customer to the advertising server 299. As another example, the advertising server 299 may be configured to transmit to the central server 120 data that indicates advertisements relevant to certain GPS coordinates or the marketing location around a particular proximity broadcast receiver 142 known to the central server 120. In various embodiments, the central server 120 may or may not transmit identifying information about registered users to the advertising server 299 based on privacy permissions, preferences, or any other authorizing data or settings stored in profiles associated with the registered users. For example, based on settings within a registered user's profile stored on the central server 120, the central serve 120 may transmit the user's name, age, and past location information (e.g., travel behaviors, routes within a retail store, average dwell time in front of particular proximity broadcast receivers 142 within the retail store, etc.) to the advertising server 299 for generating contextual marketing information for that user. Alternatively, when the registered user's profile stores permissions information that forbids sharing personal data, the central server 120 may only transmit data to the advertising server 299 that indicates a generic person is within proximity of a proximity broadcast receiver 142 within the retail store.}  

Regarding Claim 23 – Hunter, Gudger discloses the limitations of Claim 22. Hunter further discloses:
wherein the portions of the base data further includes restricted and access restricted data that is not shared. {see at least [0128] In an embodiment, the communication system 200 may also include an advertising server 299 that may be coupled to the communication system 200 by a local area network 298 or the Internet 103. The central server 120 may be configured to exchange transmissions with the advertising server 299, such as by exchanging messages that include customer data and/or marketing information using Internet protocols. For example, the central server 120 may be configured to transmit location information data, generic demographics information, and other data related to a customer to the advertising server 299. As another example, the advertising server 299 may be configured to transmit to the central server 120 data that indicates advertisements relevant to certain GPS coordinates or the marketing location around a particular proximity broadcast receiver 142 known to the central server 120. In various embodiments, the central server 120 may or may not transmit identifying information about registered users to the advertising server 299 based on privacy permissions, preferences, or any other authorizing data or settings stored in profiles associated with the registered users. For example, based on settings within a registered user's profile stored on the central server 120, the central serve 120 may transmit the user's name, age, and past location information (e.g., travel behaviors, routes within a retail store, average dwell time in front of particular proximity broadcast receivers 142 within the retail store, etc.) to the advertising server 299 for generating contextual marketing information for that user. Alternatively, when the registered user's profile stores permissions information that forbids sharing personal data, the central server 120 may only transmit data to the advertising server 299 that indicates a generic person is within proximity of a proximity broadcast receiver 142 within the retail store.}  

Regarding Claim 24 – Hunter, Gudger discloses the limitations of Claim 23. Hunter further discloses:
wherein the providing the derivative data to the second entity does not include the user restricted data. {see at least [0128] In an embodiment, the communication system 200 may also include an advertising server 299 that may be coupled to the communication system 200 by a local area network 298 or the Internet 103. The central server 120 may be configured to exchange transmissions with the advertising server 299, such as by exchanging messages that include customer data and/or marketing information using Internet protocols. For example, the central server 120 may be configured to transmit location information data, generic demographics information, and other data related to a customer to the advertising server 299. As another example, the advertising server 299 may be configured to transmit to the central server 120 data that indicates advertisements relevant to certain GPS coordinates or the marketing location around a particular proximity broadcast receiver 142 known to the central server 120. In various embodiments, the central server 120 may or may not transmit identifying information about registered users to the advertising server 299 based on privacy permissions, preferences, or any other authorizing data or settings stored in profiles associated with the registered users. For example, based on settings within a registered user's profile stored on the central server 120, the central serve 120 may transmit the user's name, age, and past location information (e.g., travel behaviors, routes within a retail store, average dwell time in front of particular proximity broadcast receivers 142 within the retail store, etc.) to the advertising server 299 for generating contextual marketing information for that user. Alternatively, when the registered user's profile stores permissions information that forbids sharing personal data, the central server 120 may only transmit data to the advertising server 299 that indicates a generic person is within proximity of a proximity broadcast receiver 142 within the retail store.}  


Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al (US 2013/0297422), in view of Gudger et al (US 9,037,119), in view of Marcelpoil et al (US 2003/0138140).  
Regarding Claim 25 – Hunter, Gudger discloses the limitations of Claim 21. Hunter, Gudger does not disclose, however, Marcelpoil discloses:
wherein the generating of the recommendation data includes a contextual analysis, and {see at least [0077], [0084]}  
wherein the generating of the aggregate data includes a distribution analysis. {see at least [0077], [0084] distribution analysis}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hunter, Gudger to include the elements of Marcelpoil.  One would have been motivated to do so, in order to generate the necessary data more efficiently.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hunter, Gudger evidently discloses generating and providing derivative data. Marcelpoil is merely relied upon to illustrate the functionality of using distribution analysis in the same or similar context.  As best understood by Examiner, since both generating and providing derivative data, as well as using distribution analysis are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hunter, Gudger, as well as Marcelpoil would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hunter, Gudger / Marcelpoil.  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant submits that the limitations of the present claims necessarily require the use of computer technology and specific computing devices so as to be "rooted in computer technology" and therefore are not directed to an abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Being rooted in computer technology” is a necessary, but not sufficient condition not to be a judicial exception (see 2019 PEG and 2019 Revised PEG).   

Applicant submits “In particular, the limitations relate to a specific usage in a specific situation to provide a particular practical application that improves technology.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to providing prospective customer data. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically generate and deliver endorsed advertisements on one or more social network sites (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art providing prospective customer data engines. In spite of disclosing at [0023], [0052]-[0053] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art providing prospective customer data engines. The original disclosure therefore does not suggest that the particular providing prospective customer data engines structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

Applicant submits “More specifically, the claimed subject matter is directed to an improved system that utilizes a service provider to specifically protect data based on machine learning processes and other data security measures.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. See response immediately above. In addition: On pages 12-13 of the October 2019 Update, the USPTO states: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)  

Applicant submits “As the present claims further provide a technical solution to a technological problem, Applicant traverses and respectfully submits that the currently amended claims add "significantly more" to the alleged abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Providing “a technical solution to a technological problem” is a necessary, but not sufficient condition not to be a judicial exception (see 2019 PEG and 2019 Revised PEG).  

Applicant submits “… the described processes herein provide improvements to data generation for predictive data in an automated fashion to remove identifying data of entities.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. On pages 12-13 of the October 2019 Update, the USPTO states: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)    

Applicant submits “In other words, the recited amended claim elements are directed to data processing and data generation operations that differs from the generic, routine, and conventional sequence of events normally conducted when removing identifying data from underlying user data, similar to the unconventional sequence of events in Bascom.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action does not make such allegations.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Regardless, Gudger discloses for claims 1, 11:  
determining artifacts remaining in the predictive data that is unusable for the predictive data based on a predictive value of the artifacts determined using the predictive model; {see at least fig2, rc215, (73)-(74)/[10:40-60] producing the predictive list; obsolete records}    
removing the artifacts from the predictive data; and {see at least (73)-(74)/[10:40-60] obsolete records are removed}

Gudger discloses for claim 21: 
determining artifacts remaining in the aggregate data that are unusable for the aggregate data based on a predictive value of the artifacts determined using the predictive model; {see at least fig2, rc205, (73)-(74)/[10:40-60] thereby generating an integrated (reads on aggregated) list; obsolete records}    
removing the artifacts from the aggregate data; {see at least (80)-(81)/[12:2-25] records are removed; … these numbers are copied into a separate manual dialing list in operation 315 and are then removed or flagged to be skipped during processing of the integrated dialing list in operation 320.}   

	Therefore, Gudger discloses the limitations of the claims. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622